

117 HR 2939 IH: No Meddling in American Elections Act of 2021
U.S. House of Representatives
2021-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2939IN THE HOUSE OF REPRESENTATIVESApril 30, 2021Mr. Posey introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit the knowing disclosure of false information to the public to the detriment of the United States or for the purpose of influencing an election for Federal office, and for other purposes.1.Short titleThis Act may be cited as the No Meddling in American Elections Act of 2021. 2.Public disclosure of false information(a)In generalChapter 37 of title 18, United States Code, is amended by inserting after section 798A the following: 798B.Public disclosure of false informationWhoever, being an officer or employee of the Federal Government, knowingly and willfully communicates, furnishes, transmits, publishes, disseminates, or otherwise makes available to the public any false information—(1)in any manner prejudicial to the safety or interest of the United States or for the benefit of any foreign government (as such term is defined in section 798) to the detriment of the United States, except with the approval of the President; or(2)for the purpose of influencing an election for Federal office (as such terms are defined in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101)), shall be fined under this title or imprisoned not more than ten years, or both..(b)Clerical amendmentThe table of sections for chapter 37 of title 18, United States Code, is amended by inserting after the item related to section 798A the following: 798B. Public disclosure of false information.